Case 9:17-cv-00050-DLC-JCL Document 120-1 Filed 11/28/18 Page 1 of 4




                     EXHIBIT A
Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 2 of 76 PAGEID #: 892
     Case 9:17-cv-00050-DLC-JCL Document 120-1 Filed 11/28/18 Page 2 of 4
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 10 of 76 PAGEID #: 900
           Case 9:17-cv-00050-DLC-JCL Document 120-1 Filed 11/28/18 Page 3 of 4

                                                                                  Page 24
 1                             GREGORY ANGLIN

 2       about his personal mail -- what mail are we talking                  09:18:51

 3       about exactly?     His personal mail?                                09:18:54

 4       Q.           Other than personal mail directed to                    09:18:57

 5       Mr. Andrew Anglin what other type of mail was sent to                09:18:59

 6       that address?                                                        09:19:03

 7       A.           Are we talking about the office address or              09:19:07

 8       the post office box address, I'm sorry?                              09:19:09

 9       Q.           Right now, sir, we're talking about Suite               09:19:11

10       121, 6827 North High Street.                                         09:19:13

11       A.           Okay.    He received legal documents to that            09:19:17

12       address.    He received contributions sent to him.               I   09:19:20

13       don't know if they were contributions; probably the                  09:19:30

14       wrong word.     Readers of the Daily Stormer would send              09:19:32

15       money to that address.                                               09:19:35

16       Q.           And I believe you testified earlier that                09:19:38

17       you would pick up this mail.            And my follow-up             09:19:40

18       question was:     What would you do with it after you                09:19:45

19       picked it up?                                                        09:19:47

20       A.           If there were -- I would deposit it into                09:19:49

21       his bank account.                                                    09:19:52

22       Q.           Okay.    And what bank is that?                         09:19:56

23       A.                                                                   09:19:57

24       Q.           And what is the name of the account                     09:20:01

25       holder?                                                              09:20:02



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 46-6 Filed: 11/16/18 Page: 11 of 76 PAGEID #: 901
           Case 9:17-cv-00050-DLC-JCL Document 120-1 Filed 11/28/18 Page 4 of 4

                                                                                  Page 25
 1                             GREGORY ANGLIN

 2       A.           Andrew Anglin.                                          09:20:04

 3       Q.           And do you have the account number?                     09:20:06

 4       A.           I have it somewhere.           I don't know it.         09:20:10

 5       I'm sure I could retrieve it.                                        09:20:14

 6                    MR. QURESHI:       We would make a request for          09:20:16

 7       that information, please.                                            09:20:17

 8                    And what was the frequency with which you               09:20:21

 9       would make deposits on behalf of Mr. Andrew Anglin?                  09:20:23

10       A.           It varied quite a lot.               Perhaps once a     09:20:33

11       month.                                                               09:20:39

12       Q.           The address at the                          where you   09:20:43

13       would make the deposits, do you recall that?                         09:20:45

14       A.           I don't.     It was normally -- well, there             09:20:48

15       were a couple            branches that are near my home.             09:20:50

16       So one of them would have been at Graceland Shopping                 09:20:53

17       Center.    One of them would have been on                            09:20:56

18       Dublin-Granville Road.                                               09:21:00

19       Q.           The deposits you would make are in an                   09:21:05

20       account held in Mr. Andrew Anglin's name, is that                    09:21:08

21       correct?                                                             09:21:11

22       A.           That's correct.                                         09:21:12

23       Q.           Was there any business account associated               09:21:12

24       with the funds that you would receive?                               09:21:14

25       A.           No.                                                     09:21:17



                               TSG Reporting - Worldwide    877-702-9580
